Case 19-16253-amc      Doc 32    Filed 03/27/20 Entered 03/27/20 00:11:57            Desc Main
                                 Document     Page 1 of 2



                                    PA 9128
                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                            PHILADELPHIA DIVISION


       IN RE:                                       Bankruptcy No.: 19-16253 (AMC)

          REBECCA LIBERTY                           Chapter 13




                             NOTICE OF APPEARANCE AND
                           REQUEST FOR SERVICE OF PAPERS


        Please take notice that the undersigned herby appears as counsel for Kinecta Federal
        Credit Union, a creditor and party in interest, and that under Rules 2002 and 9007 of
        the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and the Local
        Rules of Bankruptcy Rules for this District (“Local Bankruptcy Rules”), herby
        requests that all notice given or required to be given, and all papers and pleadings
        filed or served or required to be served, in this case, be given to or served upon:

                                 William E. Craig, Esquire
                                  Morton & Craig, LLC
                                      110 Marter Ave.
                                         Suite 301
                                  Moorestown, NJ 08057
                                    Fax (856) 722-1554
                                 bcraig@mortoncraig.com

   This request includes not only the notices and papers referred to in the Bankruptcy Rules
   and Local Bankruptcy Rules but also, without limitation, orders and notices of any
   application, motions, petitions, pleadings, request, complaints or demand, whether formal
   or informal, whether written or oral and whether transmitted or conveyed by mail, courier
   service, hand delivery, telephone, facsimile transmission, telex or otherwise.
Case 19-16253-amc       Doc 32    Filed 03/27/20 Entered 03/27/20 00:11:57              Desc Main
                                  Document     Page 2 of 2




          This request supersedes any prior request for Notice by this creditor, that there is
   no other request to receive Notices for the specified creditor, or that all prior request are
   terminated, and the attorney is authorized to make this request for Notices on behalf of
   the named creditor.


                                         /s/William E. Craig, Esq._
                                         Morton & Craig, LLC
                                         By: William E. Craig, Esquire
                                         Bar I.D. No. 92329

                                         110 Marter Ave.
                                         Suite 301
                                         Moorestown, NJ 08057
                                         (856) 866-0100

                                         Counsel for Kinecta Federal Credit Union
